Notice of Pre-AIA  or AIA  Status
 	The present application 15/929,364, filed on 4/28/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-4,7-11,17-27, are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 12/24/2021.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
12/24/2021 has been entered

Drawings
The Drawings filed on 4/28/2020 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for domestic priority provisional application # 62/936,980 filed on 11/18/2019 under 35 U.S.C. 119 (e).

Specification
At page 20, para 0068, applicant listed US application 16/198,449 required updated status in response to this office action.

Statutory Review under 35 USC § 101
 	Claims 21-27 are directed to A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing system, cause the processing system
 	Claims 21-27 appear to be statutory, as one or more non-transitory computer-accessible storage media storing program instructions includes hardware (at least one memory, processor) as disclosed in ¶ para 0023,0025,0043,0101,0103 of the applicant’s specification referring to physical processor(s) (claim says non-transitory).
Interview:
On 12/22/2021, a telephone call was made to applicant's Attorney James R. Walters Reg. No. 61,523 discussed examiner’s amendment to claims 1,17 cancel claims 5-6 and new claims 21-27.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-4,7-11,17-27

EXAMINER’S AMENDMENT
           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney James R. Walters Reg. No. 61,523 on 12/22/2021.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended)	A method of providing a recommended value for an unstructured field of a database object, the method comprising:
	obtaining correspondence associated with the database object, wherein the correspondence comprises a plurality of utterances by different speakers;
	segmenting the correspondence into a plurality of conversational segments, wherein at least one conversational segment of the plurality of conversational segments includes textual content comprising an utterance of the plurality of utterances by a respective speaker of the different speakers;
	for one or more of the plurality of conversational segments, encoding the textual content of the respective conversational segment comprising the utterance by the respective speaker an encoded value representing the overall content of the respective conversational segment as a function of the textual content by inputting a text string corresponding to the respective conversational segment into an encoder model configured to generate the encoded value for the respective conversational segment as a function of the text string, resulting in a sequence of encoded values corresponding to the plurality of conversational segments of the correspondence;
	generating a combined numerical representation of the correspondence based on the sequence of encoded valuesby inputting the sequence of encoded values to an aggregation model;
	generating the recommended value for the unstructured field of the database object based on the combined numerical representation of the correspondence using a prediction model associated with the unstructured field, wherein the recommended value comprises a recommended summarization of the correspondence; and
	autopopulating the unstructured field of the database object with the recommended value.

	2. (Previously Presented)	The method of claim 1, wherein segmenting the correspondence comprises dividing chat messaging data on a per-utterance basis and each conversational segment of the plurality of conversational segments corresponds to a respective utterance of the chat messaging data.

	3. (Previously Presented)	The method of claim 1, wherein the unstructured field comprises one of a summary field, a status field, or another field summarizing activity during a lifecycle of the database object.

	4. (Previously Presented)	The method of claim 1, wherein the correspondence includes at least one of chat messaging data, a feed, and an e-mail thread.

	5-6. (Canceled)

	7. (Currently Amended)	The method of claim 1 [[6]], further comprising determining the aggregation model using historical values for the unstructured field of a reference set of existing database objects.

	8. (Previously Presented)	The method of claim 7, wherein generating the recommended value comprises inputting the combined numerical representation into a summarization model configured to generate the recommended value as a function of the combined numerical representation, wherein the summarization model is derived using the historical values for the unstructured field of the reference set of existing database objects.

	9. (Original)	The method of claim 1, wherein generating the recommended value comprises inputting the combined numerical representation into a summarization model configured to generate the recommended value as a function of the combined numerical representation.



	10. (Previously Presented)	The method of claim 1, wherein generating the recommended value comprises inputting the combined numerical representation into an extractive summarization model configured to generate the recommended value as a function of the combined numerical representation by identifying and selecting a subset of the correspondence associated with the database object that is correlative to an extracted topic identified using the combined numerical representation.

	11. (Previously Presented)	The method of claim 1, wherein generating the recommended value comprises inputting the combined numerical representation into an abstractive summarization model configured to generate the recommended value as a function of the combined numerical representation based on historical relationships between historical values for the unstructured field of a reference set of existing database objects and corresponding combined numerical representations of the reference set of existing database objects.

	12-16. (Canceled)

	17. (Currently Amended)	A computing system comprising:
	a database to maintain a database object; and
	a server coupled to the database and a network to obtain correspondence associated with the database object, wherein the correspondence comprises a plurality of utterances by different speakers, segment the correspondence into a plurality of conversational segments prior to determining a numerical sequence of encoded values corresponding to the plurality of conversational segments using an encoder model as a function of textual content of the plurality of conversational segments, wherein at least one conversational segment of the plurality of conversational segments includes textual content comprising an utterance of the plurality of utterances by a respective speaker of the different speakers and determining the numerical sequence of encoded values comprises inputting a text string corresponding to a respective conversational segment into the encoder model configured to generate the encoded value for the respective conversational segment as a function of the text string, convert the numerical sequence of encoded values into a combined numerical representation using an aggregation model by inputting the sequence of encoded values to the aggregation model, and determine a recommended value for a field of the database object based on the combined numerical representation, wherein the recommended value comprises a recommended summarization of the correspondence, and set the field of the database object to the recommended value.

	18. (Original)	The computing system of claim 17, wherein the server generates a graphical indication of the recommended value for the field within a graphical user interface display associated with an instance of an application provided to a client device over the network.




	19. (Previously Presented)	The computing system of claim 17, wherein:
	the correspondence includes at least one of chat messaging data, a feed, and an e-mail thread;
	the field comprises an unstructured field; and
	the recommended value comprises an autogenerated summary of the correspondence determined as a function of the combined numerical representation using a summarization model.

	20. (Previously Presented)	The computing system of claim 17, wherein:
	the correspondence includes at least one of chat messaging data, a feed, and an e-mail thread;
	the field comprises a structured field; and
	the recommended value comprises an identified value from among a plurality of potential values for the structured field determined based on the combined numerical representation using a classification model.

	21. (New)	A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing system, cause the processing system to:
	obtain correspondence associated with a database object, wherein the correspondence comprises a plurality of utterances by different speakers;
	segment the correspondence into a plurality of conversational segments, wherein at least one conversational segment of the plurality of conversational segments includes textual content comprising an utterance of the plurality of utterances by a respective speaker of the different speakers;
	for one or more of the plurality of conversational segments, encode the textual content of the respective conversational segment comprising the utterance by the respective speaker an encoded value representing the overall content of the respective conversational segment as a function of the textual content by inputting a text string corresponding to the respective conversational segment into an encoder model configured to generate the encoded value for the respective conversational segment as a function of the text string, resulting in a sequence of encoded values corresponding to the plurality of conversational segments of the correspondence;
	generate a combined numerical representation of the correspondence based on the sequence of encoded values by inputting the sequence of encoded values to an aggregation model;
	generate a recommended value for an unstructured field of the database object based on the combined numerical representation of the correspondence using a prediction model associated with the unstructured field, wherein the recommended value comprises a recommended summarization of the correspondence; and
	autopopulate the unstructured field of the database object with the recommended value.



	22. (New)	The computer-readable medium of claim 22, wherein the instructions cause the processing system to segment the correspondence by dividing chat messaging data on a per-utterance basis and each conversational segment of the plurality of conversational segments corresponds to a respective utterance of the chat messaging data.

	23. (New)	The computer-readable medium of claim 22, wherein the unstructured field comprises one of a summary field, a status field, or another field summarizing activity during a lifecycle of the database object.

	24. (New)	The computer-readable medium of claim 22, wherein the correspondence includes at least one of chat messaging data, a feed, and an e-mail thread.

	25. (New)	The computer-readable medium of claim 22, wherein the instructions cause the processing system to determine the aggregation model using historical values for the unstructured field of a reference set of existing database objects.

	26. (New)	The computer-readable medium of claim 22, wherein the instructions cause the processing system to generate the recommended value by inputting the combined numerical representation into an extractive summarization model configured to generate the recommended value as a function of the combined numerical representation by identifying and selecting a subset of the correspondence associated with the database object that is correlative to an extracted topic identified using the combined numerical representation.

	27. (New)	The computer-readable medium of claim 22, wherein the instructions cause the processing system to generate the recommended value by inputting the combined numerical representation into an abstractive summarization model configured to generate the recommended value as a function of the combined numerical representation based on historical relationships between historical values for the unstructured field of a reference set of existing database objects and corresponding combined numerical representations of the reference set of existing database objects.












Reasons for Allowance

 	Claims 1-4,7-11,17-27 (re-numbered as 1-20) are allowed.
	The following is an examiner’s statement of reasons:

 	The prior art of  Bojja Nikhil et al., WO 2017132018A1 published Aug,2017 is directed to user sentiment in chat data, more specifically determining, using a first classifier, that the message contains at least a first word describing positive or negative sentiment and, based thereon, extracting, using a first feature extractor, one or more features of the message, wherein each feature comprises a respective word or phrase in the message and a respective weight signifying a degree of positive or negative sentiment, and determining, using a second classifier that uses the extracted features as input, a score describing a degree of positive or negative sentiment of the message, wherein the first feature extractor was trained with a set of training messages that each was labeled as having positive or negative sentiment. The second classifier was trained with features extracted by the first feature extractor from the set of training messages. The first word can be an emoticon, emoji, a word having a particular character in the word's correct spelling form that is repeated consecutively one or more times, an abbreviated or shortened word, or a text string with two or more consecutive symbols. The first feature extractor can be an artificial neural network feature extractor. The second classifier can be a naive Bayes classifier, random forest classifier, or support vector machines classifier (fig 1-2,Abstract, page 2, line 1-7).


 	The prior art of  Morris et al., US Pub.No. 2016/0350671 is directed to dynamically updated predictive modeling, more specifically collect source data over a period to time, analyze the feature data context values by application of a plurality of statistical models, independently, to each feature data context value, whereby a correlation is generated between the feature data in each feature data context value and each of the applied statistical models. From each correlation a probability model associated with the likelihood of occurrence of an operational outcome of interest is generated that is relatable to operation of the operating system, hardware device, or machine. The systems and methods are also configurable to validate each of the plurality of probability models, by either or both of: testing each of the probability models, independently, against at least some of the source data selected from the data source, or combining some of all of the plurality of the probability models to generate a supermodel and testing the supermodel against     at least some of the source data selected from the data source.(Abstract, 0008-0009,  fig 2B, 4).
	The prior art of  Meij et al., US Pub.No. 20160189047 is directed to text string is segmented to obtain a segmentation with a set of one or more segments of the text string, specifically segmenting module is configured to segment a text string to obtain segmentation(s).  A set of entities are determined, with respect to the one or more segments, from a plurality of entities as linked to the one or more segments. The identifying is in accordance with a probabilistic model based on surface form information associated with the plurality of entities. Content sources associated with the set of entities linked to the one or more segments are identified (Abstract, 0009-0010, fig 3-4)
 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 12/22/2021, further examiner’s amendment to claims ,17 cancel claims 5-6 and new claims 21-27,  the prior art of Bojja Nikhil et al., WO 2017132018A1, Morris et al., US Pub.No. 2016/0350671, Meij et al., US Pub.No. 20160189047, do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“for one or more of the plurality of conversational segments, encoding the textual content of the respective conversational segment comprising the utterance by the respective speaker an encoded value representing the overall content of the respective conversational segment as a function of the textual content by inputting a text string corresponding to the respective conversational segment into an encoder model configured to generate the encoded value for the respective conversational segment as a function of the text string, resulting in a sequence of encoded values corresponding to the plurality of conversational segments of the correspondence” in claim 1,21
 	“wherein at least one conversational segment of the plurality of conversational segments includes textual content comprising an utterance of the plurality of utterances by a respective speaker of the different speakers and determining the numerical sequence of encoded values comprises inputting a text string corresponding to a respective conversational segment into the encoder model configured to generate the encoded value for the respective conversational segment as a function of the text string”, in claim 17;

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-4,7-11,18-20,22-27 being definite, enabled by the specification, and further limiting to the independent claims are also allowable





















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154